DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,158,444. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 11,158,444 discloses all limitations of claims 1-25 of the instant application.

17/482,861
U.S. Patent No. 11,158,444
1. An inductor, comprising:








an inductor metallization; and



a magnetic material structure proximate the inductor metallization, 

wherein 
the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material;
wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core; and
wherein the magnetic core comprises a ferromagnetic material.



2. The inductor of claim 1, wherein the ferromagnetic material comprises an iron.
3. The inductor of claim 1, wherein the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400.
4. The inductor of claim 1, wherein the magnetic core is substantially spherical.
5. The inductor of claim 4, wherein the magnetic core has a diameter of between about 1 and 10 microns.
6. The inductor of claim 1, wherein the shell comprises an electrically non-conductive material.
7. The inductor of claim 1, wherein the shell comprises an inert material.
8. The inductor of claim 7, wherein the inert material comprises silica.
9. The inductor of claim 1, wherein the shell has a thickness of between about 5 and 50 nm.
10. The inductor of claim 1,           wherein the carrier material comprises a polymer resin.
11. The inductor of claim 10, wherein the polymer resin comprises epoxy.
12. An electronic structure, comprising;
a substrate having at least one dielectric structure; and


an inductor embedded in the at least one dielectric structure, wherein the inductor comprises 




a magnetic material structure, wherein 



the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material, 

wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core, and wherein the magnetic core comprises a ferromagnetic material.



13. The electronic structure of claim 12, wherein the ferromagnetic material comprises iron.
14. The electronic structure of claim 12, wherein the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400.
15. The electronic structure of claim 12, wherein the shell comprises an electrically nonconductive material.
16. The electronic structure of claim 12, wherein the shell comprises an inert material.
17. The electronic structure of claim 16, wherein the inert material comprises silica.
18. The electronic structure of claim 12, wherein the carrier material comprises a polymer resin.
19. An electronic system, comprising:
a board; and
an electronic package attached to the board, wherein the electronic package comprises:
a package substrate having at least one dielectric structure;


at least one microelectronic device attached to the package substrate; and
an inductor embedded in the at least one dielectric structure of the package substrate, 
wherein the inductor comprises 



a magnetic material structure, 



wherein the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material, 
wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core, and wherein the magnetic core comprises a ferromagnetic material.



20. The electronic system of claim 19, wherein the ferromagnetic material comprises iron.
21. The electronic system of claim 19, wherein the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400.
22. The electronic system of claim 19, wherein the shell comprises an electrically nonconductive material.
23. The electronic system of claim 19, wherein the shell comprises an inert material.
24. The electronic system of claim 23, wherein the inert material comprises silica.
25. The electronic system of claim 19, wherein the carrier material comprises a polymer resin.
1. An electronic structure, comprising; 
a substrate having at least one dielectric structure comprising a first dielectric structure, a second dielectric structure, and  a third dielectric structure; and 
an inductor embedded in the at least one dielectric structure, wherein the inductor comprises: 

an inductor metallization contacting the first dielectric structure, the second dielectric structure, and the third dielectric structure, and 
a magnetic material structure contacting the first dielectric structure, the second dielectric structure, and the third dielectric structure, wherein 
the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material, 
wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core, 
wherein the magnetic core comprises a ferromagnetic material, and 
wherein the at least one magnetic filler particle has an effective permeability of greater than about 4.
2. The electronic structure of claim 1, wherein the ferromagnetic material comprises iron.
3. The electronic structure of claim 1, wherein the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400.
9. The electronic structure of claim 1, wherein the magnetic core is substantially spherical.
10. The electronic structure of claim 9, wherein the magnetic core has a diameter of between about 1 and 10 microns.
4. The electronic structure of claim 1, wherein the shell comprises an electrically non-conductive material.
5. The electronic structure of claim 1, wherein the shell comprises an inert material.
6. The electronic structure of claim 5, wherein the inert material comprises silica.
11. The electronic structure of claim 1, wherein the shell has a thickness of between about 5 and 50 nm.
7. The electronic structure of claim 1, wherein the carrier material comprises a polymer resin.
8. The electronic structure of claim 7, wherein the polymer resin comprises epoxy.
1. An electronic structure, comprising; 
a substrate having at least one dielectric structure comprising a first dielectric structure, a second dielectric structure, and  a third dielectric structure; and 
an inductor embedded in the at least one dielectric structure, wherein the inductor comprises: 
an inductor metallization contacting the first dielectric structure, the second dielectric structure, and the third dielectric structure, and 
a magnetic material structure contacting the first dielectric structure, the second dielectric structure, and the third dielectric structure, wherein 
the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material, 

wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core, 
wherein the magnetic core comprises a ferromagnetic material, and 
wherein the at least one magnetic filler particle has an effective permeability of greater than about 4.
2. The electronic structure of claim 1,   wherein the ferromagnetic material comprises iron.
3. The electronic structure of claim 1, wherein the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400.
4. The electronic structure of claim 1, wherein the shell comprises an electrically non-conductive material.
5. The electronic structure of claim 1, wherein the shell comprises an inert material.
6. The electronic structure of claim 5, wherein the inert material comprises silica.
7. The electronic structure of claim 1, wherein the carrier material comprises a polymer resin.
12. An electronic system, comprising: 
a board; and 
an electronic package attached to the board, wherein the electronic package comprises: 
a package substrate having at least one dielectric structure comprising a first dielectric structure, a second dielectric structure, and a third dielectric structure; 
at least one microelectronic device attached to the package substrate; and an inductor embedded in the at least one dielectric structure of the package substrate, 
wherein the inductor comprises: 
an inductor metallization contacting the first dielectric structure, the second dielectric structure, and the third dielectric structure, and a magnetic material structure contacting the first dielectric structure, the second dielectric structure, and the third dielectric structure, 
wherein the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material, 
wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core, wherein the magnetic core comprises a ferromagnetic material, and 
wherein the at least one magnetic filler particle has an effective permeability of greater than about 4.
13. The electronic system of claim 12, wherein the ferromagnetic material comprises iron.
14. The electronic system of claim 12, wherein the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400.
15. The electronic system of claim 12, wherein the shell comprises an electrically non-conductive material.
16. The electronic system of claim 12, wherein the shell comprises an inert material.
17. The electronic system of claim 16, wherein the inert material comprises silica.
18. The electronic system of claim 12, wherein the carrier material comprises a polymer resin.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-16, 18-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonetsu (U.S. Patent No. 8,988,301).
Regarding to claim 1, Yonetsu teaches an inductor (Figs. 1-10, many embodiments disclose the limitations in the claims. The cited figures are for purpose of illustration, and are not only embodiments that anticipates the features of the claims), comprising:
an inductor metallization (Fig. 9, element 30; column 30, lines 42-45); and
a magnetic material structure proximate the inductor metallization (Fig. 9, element 24; column 30, lines 46-47), wherein the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material (column 1, lines 57-67);
wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core (column 1, lines 57-60);
wherein the magnetic core comprises a ferromagnetic material (column 1, lines 65-67).
Regarding to claim 2, Yonetsu teaches the ferromagnetic material comprises an iron (column 1, lines 65-67)
Regarding to claim 3, Yonetsu teaches the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400 (column 37, TABLE 3).
Regarding to claim 4, Yonetsu teaches the magnetic core is substantially spherical (column 14, lines 5-6).
Regarding to claim 6, Yonetsu teaches the shell comprises an electrically non-conductive material (column 1, lines 58-60).
Regarding to claim 7, Yonetsu teaches the shell comprises an inert material (column 1, lines 58-60).
Regarding to claim 10, Yonetsu teaches the carrier material comprises a polymer resin (column 5, lines 37-39).
Regarding to claim 11, Yonetsu teaches the polymer resin comprises epoxy (column 4, lines 14-15).
Regarding to claim 12, Yonetsu teaches an electronic structure (Figs. 1-10), comprising;
a substrate having at least one dielectric structure (Fig. 5, column 28, lines 44-46,  substrate including ground plane 10 and having dielectric body); and
an inductor embedded in the at least one dielectric structure (Fig. 5, column 28, lines 19-21, inductor embedded in dielectric structure including conductor plate 12 and  magnetic material structure 16), wherein the inductor comprises a magnetic material structure (Fig. 5, element 16), wherein the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material (Figs. 1-3, 10), wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core (column 1, lines 57-60), wherein the magnetic core comprises a ferromagnetic material (column 1, lines 65-67).
Regarding to claim 13, Yonetsu teaches the ferromagnetic material comprises an iron (column 1, lines 65-67).
Regarding to claim 14, Yonetsu teaches the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400 (column 37, TABLE 3).
Regarding to claim 15, Yonetsu teaches the shell comprises an electrically nonconductive material (column 1, lines 59-60, resin is an electrically nonconductive material).
Regarding to claim 16, Yonetsu teaches the shell comprises an inert material (column 1, lines 58-60).
Regarding to claim 18, Yonetsu teaches the carrier material comprises a polymer resin (column 5, lines 37-39).
Regarding to claim 19, Yonetsu teaches an electronic system, comprising:
a board (column 30, lines 7-12); and
an electronic package attached to the board, wherein the electronic package comprises:
a package substrate having at least one dielectric structure (Fig. 5, column 28, lines 44-46,  substrate including ground plane 10 and having dielectric body);
at least one microelectronic device attached to the package substrate (column 27, lines 31-33; column 28, line 9); and
an inductor embedded in the at least one dielectric structure of the package substrate (Fig. 5, column 28, lines 19-21, inductor embedded in dielectric structure including conductor plate 12 and  magnetic material structure 16), wherein the inductor comprises a magnetic material structure (Fig. 5, element 16), wherein the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material (column 1, lines 57-60), wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core (column 1, lines 57-60), wherein the magnetic core comprises a ferromagnetic material (column 1, lines 65-67). 
Regarding to claim 20, Yonetsu teaches the ferromagnetic material comprises an iron (column 1, lines 65-67).
Regarding to claim 21, Yonetsu teaches the at least one magnetic filler particle of the plurality of magnetic filler particles has an effective permeability of between about 4 and 2400 (column 37, TABLE 3).
Regarding to claim 22, Yonetsu teaches the shell comprises an electrically nonconductive material (column 1, lines 59-60, resin is an electrically nonconductive material).
Regarding to claim 23, Yonetsu teaches the shell comprises an inert material (column 1, lines 58-60).
Regarding to claim 25, Yonetsu teaches the carrier material comprises a polymer resin (column 5, lines 37-39).
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (U.S. Patent No. 8,920,670).
Regarding to claim 1, Harada teaches an inductor (Figs. 1-5), comprising:
an inductor metallization (Figs. 3-5, column 12, lines 65-67); and
a magnetic material structure proximate the inductor metallization (Figs. 3-5; column 13, lines 3-10), wherein the magnetic material structure comprises a carrier material and a plurality of magnetic filler particles within the carrier material (column 5, lines 25-30; column 13, lines 55-10);
wherein at least one magnetic filler particle comprises a magnetic core and a shell surrounding the magnetic core (column 15, lines 35-40);
wherein the magnetic core comprises a ferromagnetic material (column 15, lines 37-39).
Regarding to claim 2, Harada teaches the ferromagnetic material comprises an iron (column 17, line 11).
Regarding to claim 4, Harada teaches the magnetic core is substantially spherical (Fig. 1).
Regarding to claim 5, Harada teaches the magnetic core has a diameter of between about 1 and 10 microns (column 3, lines 1-3).
Regarding to claim 6, Harada teaches the shell comprises an electrically non-conductive material (column 8, lines 20-24).
Regarding to claim 7, Harada teaches the shell comprises an inert material (column 8, lines 20-24).
Regarding to claim 8, Harada teaches the inert material comprises silica (column 15, lines 46-40, silicon oxide is silica). 
Regarding to claim 9, Harada teaches the shell has a thickness of between about 5 and 50 nm (column 9, line 43).
Regarding to claim 10, Harada teaches the carrier material comprises a polymer resin (column 10, lines 59-61).
Regarding to claim 11, Harada teaches the polymer resin comprises epoxy (column 11, line 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. Patent No. 8,988,301), as applied to claim 1 above, in view of Harada (U.S. Patent No. 8,920,670).
Regarding to claim 5, Yonetsu does not disclose the magnetic core has a diameter of between about 1 and 10 microns. Harada discloses the magnetic core has a diameter of between about 1 and 10 microns (column 3, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yonetsu in view of Harada to configure the magnetic core having a diameter of between about 1 and 10 microns in order to increase wave absorption. 
Regarding to claim 9, Yonetsu is silent about the thickness of the shell. Harada discloses the shell has a thickness of between about 5 and 50 nm (column 9, line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yonetsu in view of Harada to configure the shell having a thickness of between about 5 and 50 nm in order to increase wave absorption. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. Patent No. 8,988,301), as applied to claims 1 and 7 above, in view of Harada (U.S. Patent No. 8,920,670).
Regarding to claim 8, Yonetsu does not disclose the inert material comprises silica. Harada teaches the inert material comprises silica (column 15, lines 46-40, silicon oxide is silica). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yonetsu in view of Harada to comprise silica in the inert material in order to increase wave absorption. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. Patent No. 8,988,301), as applied to claims 12 and 16 above, in view of Harada (U.S. Patent No. 8,920,670).
Regarding to claim 17, Yonetsu does not disclose the inert material comprises silica. Harada teaches the inert material comprises silica (column 15, lines 46-40, silicon oxide is silica). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yonetsu in view of Harada to comprise silica in the inert material in order to increase wave absorption. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. Patent No. 8,988,301), as applied to claims 19 and 23 above, in view of Harada (U.S. Patent No. 8,920,670).
Regarding to claim 24, Yonetsu does not disclose the inert material comprises silica. Harada teaches the inert material comprises silica (column 15, lines 46-40, silicon oxide is silica). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yonetsu in view of Harada to comprise silica in the inert material in order to increase wave absorption. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828